Appeal from an order of the Supreme Court, Erie County (John L. Michalski, A.J.), entered October 11, 2013. The order, insofar as appealed from, denied in part the motion of plaintiffs for a protective order to prevent the disclosure of the mental health records of plaintiffs’ decedent.
It is hereby ordered that the order insofar as appealed from is unanimously reversed on the law without costs and the motion is granted in its entirety.
Same memorandum as in Rice v Corasanti ([appeal No. 1] 122 AD3d 1374 [Nov. 21, 2014]).
Present — Scudder, EJ, Centra, Lindley, Sconiers and DeJoseph, JJ.